SO ORDERED.

SIGNED this 20th day of April, 2020.




__________________________________________________________________________


                     DESIGNATED FOR ONLINE PUBLICATION

                IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE DISTRICT OF KANSAS


    IN RE:

    MICHELLE L. BLACKWELL,                         Case No. 20-10130
                                                   Chapter 13
                          Debtor.



         ORDER ABROGATING NO-LOOK FEE IN WICHITA DIVISION

        In this case, debtor’s counsel, Mark J. Lazzo, seeks a lump sum attorney’s fee

of $3,500, exceeding this division’s presumptive “no-look” fee established in 2009 in

In re Hueser 1 and two companion chapter 13 cases. There are no other objections to

confirmation. 2 At the April 9, 2020 confirmation docket call, both the trustee and




1 No. 09-10601, 2009 WL 2849607 (Bankr. D. Kan. Aug. 31, 2009). See also In re Akalis, No.
08-13346 (Bankr. D. Kan. Aug. 31, 2009), and In re Warren, No. 09-10039 (Bankr. D. Kan.
Aug. 31, 2009).
2 Doc. 16.


                                                                                        1

                Case 20-10130     Doc# 20    Filed 04/20/20   Page 1 of 5
debtor’s counsel agreed that evidence would be unnecessary and offered to submit

the matter on stipulations and briefs. Rather than tax the parties with unnecessary

effort and expense, I directed that the plan be confirmed and advised that I would

prepare and issue this supplemental order setting out my current views on the

amount and applicability of the no-look fee in this division. For the reasons set out

below, I conclude that not only is the $3,000 presumptive fee established in Hueser

likely too low, the establishment of a presumptive fee in the Wichita division is no

longer necessary or advisable and, accordingly, to the extent that the holding in

Hueser is construed as a “cap” on fees, is determinative of a reasonable fee in

chapter 13 cases, or is of precedential or persuasive value, it is abrogated. The

Trustee’s objection to the $3,500 fee in this case is overruled.

         Analysis

         Chapter 13 debtors are expressly permitted to retain and pay their attorneys

under § 330(a)(4)(B) which states:

         In a chapter 12 or chapter 13 case in which the debtor is an individual,
         the court may allow reasonable compensation to the debtor's attorney
         for representing the interests of the debtor in connection with the
         bankruptcy case based on a consideration of the benefit and necessity of
         such services to the debtor and the other factors set forth in this section. 3

The attorney’s fee is limited only by an analysis of what is “reasonable,” “based on a

consideration of the benefit and necessity” of the lawyer’s services and the

application of the other factors in § 330, particularly those found in § 330(a)(3). In

In re Rogers, this Circuit’s Bankruptcy Appellate Panel held that courts have an


3   11 U.S.C. § 330(a)(4)(B).


                                                                                          2

                   Case 20-10130    Doc# 20     Filed 04/20/20   Page 2 of 5
independent obligation to evaluate and award fees. 4 “Courts which allow

presumptive fees have merely set a maximum allowable fee without the submission

of a fee application.” 5 Other courts in the circuit have emphasized that courts

permitting “flat” or “customary” fees to be awarded without fee applications are

designed to be the maximum fee that will be allowed without submitting time

records as contemplated by Rule 2016. 6 They are not minimums to awarded in

every case.

       In his Chapter 13 bankruptcy treatise, Judge Lundin notes a “custom or

tolerance” for “fees up to some specific amount” in chapter 13 cases that will not be

challenged in a typical case. 7 He comments that “[a]n efficient and effective Chapter

13 counsel should be well paid,” regardless of whether that lawyer handles a few or

many chapter 13 cases. 8 Indeed, one of the signal attributes of § 330 was the

provision in § 330(a)(3)(F) that a bankruptcy attorney’s compensation be measured

with the same yardstick as that of other lawyers in cases other than bankruptcy

cases. By enacting that provision in 1978, Congress placed bankruptcy lawyer

compensation on par with that of other lawyers, underpinning the robust market for

bankruptcy legal services that has developed since that time to today.

       In 2009, over ten years ago, I conducted evidentiary hearings in three cases

then before me, and concluded in Hueser that the then-effective presumptive fee of


4 In re Rogers, 401 B.R. 490, 493 (10th Cir. BAP 2009).
5 Id. at 494.
6 See In re Yates, 217 B.R. 296, 301 (Bankr. N.D. Okla. 1998); Fed. R. Bankr. P. 2016.
7 See Keith M. Lundin, LUNDIN ON CHAPTER 13, § 27.4, at ¶ 11,

https://LundinOnChapter13.com (last viewed Apr. 16, 2020).
8 Id. at § 27.4, ¶ 15.


                                                                                         3

                Case 20-10130      Doc# 20    Filed 04/20/20    Page 3 of 5
$2,500 should be increased to $3,000. Since that time, to the Court’s knowledge, no

one has pressed a request to increase that amount. Instead, in this division, counsel

have requested and been granted supplemental fees ranging from $250 to $500 for

various a la carte activities in cases that are deemed additional services to what the

no-look fee was intended to cover: defending motions to dismiss, motions for stay

relief, motions to modify confirmed plans, closing fee, etc. Sometimes those

supplemental fees create feasibility issues in confirmed plans that require the

trustee’s and the Court’s further attention. Certainly, with the passage of ten years,

Wichita attorneys’ costs of operations have increased, and their hourly rates have

done so as well. If the presumptive fee is to be retained, it should certainly be

increased. But should it be retained?

      Anecdotally, neither Topeka nor Kansas City has a no-look fee. To my

knowledge, Kansas City has not had one since Judge Berger took office in 2003.

When Judge Somers became the resident judge in Topeka in 2018, he stepped away

from the no-look system there. Both those divisions have historically boasted robust

chapter 13 programs without court-sanctioned presumptive fees. I believe this

division can do the same. Therefore, the no-look fee adopted in Hueser is abrogated.

Chapter 13 debtors’ counsel may seek fees in a reasonable amount consonant with

the § 330(a)(3) factors that govern attorney’s fees in other cases. If their fees are

challenged by a trustee or creditor, contemporaneous time records will likely be

required to support a fee application. Hopefully, that will rarely be necessary. For

now, the Court is content to let the market govern the amount of fees chapter 13



                                                                                        4

               Case 20-10130     Doc# 20     Filed 04/20/20   Page 4 of 5
debtors’ attorneys charge, subject to determining whether those fees are reasonable

based on all relevant factors, including § 330(a)(3), in the event of an objection.

Counsel should remember that excessive fees won’t be tolerated by the trustee or

the creditors, nor will they be approved by the Court—the Court and other parties

aren’t bound by the bargain made between debtor and counsel.

      The trustee’s objection that Mr. Lazzo’s fees exceed the no-look limit is

therefore overruled.

                                         ###




                                                                                      5

               Case 20-10130     Doc# 20    Filed 04/20/20   Page 5 of 5
